Citation Nr: 0915224	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim regarding whether the character of the appellant's 
discharge from service is a bar to Department of Veterans 
Affairs (VA) benefits (exclusive of health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The appellant served on active duty from April 1, 1969, to 
February 24, 1970, and received an honorable discharge.  He 
served on active duty from February 25, 1970, to January 17, 
1972, and initially received a discharge under other than 
honorable conditions.  

In a July 1979 decision, the RO held that the appellant's 
discharge from military service on January 17, 1972, 
precluded his entitlement to VA benefits (exclusive of health 
care and related benefits authorized under Chapter 17, Title 
38, United States Code).  The RO gave the appellant his 
appellant rights, and he did not appeal that determination.  
In an April 1997 letter, the RO again held that the 
appellant's discharge from military service on January 17, 
1972, precluded his entitlement to VA benefits (exclusive of 
health care and related benefits authorized under Chapter 17, 
Title 38, United States Code).  The RO gave the appellant his 
appellant rights, and he did not appeal that determination.

In an April 2006 determination, the RO again held that that 
the appellant's discharge from military service on January 
17, 1972, precluded his entitlement to VA benefits (exclusive 
of health care and related benefits authorized under Chapter 
17, Title 38, United States Code).  The appellant perfected 
an appeal of that denial.

In March 2009, the appellant testified at a videoconference 
hearing that was chaired by the undersigned Acting Veterans 
Law Judge, and had previously accepted such hearing in lieu 
of an in-person hearing before a Member of the Board.  See 38 
C.F.R. § 20.700(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

As noted above, the appellant served on active duty from 
April 1, 1969, to February 24, 1970, and received an 
honorable discharge.  He served on active duty from February 
25, 1970, to January 17, 1972, and initially received a 
discharge under other than honorable conditions.  In June 
1977, the appellant's application for consideration under the 
"DOD Discharge Review Program (Special)" resulted in his 
discharge of under other than honorable conditions being 
upgraded to under honorable conditions (general).  In July 
1978, the Army Discharge Review Board did not affirm the 
Department of Defense Special Discharge Review Program 
upgraded discharge.  However, a correction dated in August 
1978 reflects that a correction was made regarding 
"characterization of service."  Similarly, the service 
department in August 1991 indicated that the character of 
discharge for the appellant's period of active duty from 
February 25, 1970, to January 17, 1972 was under honorable 
conditions.  In light of the above, the service department 
needs to be contacted to rectify this conflicting information 
on the character of discharge for the appellant's period of 
active duty from February 25, 1970, to January 17, 1972.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the service 
department; inform the service department 
that in July 1978 the Army Discharge 
Review Board did not affirm the 
Department of Defense Special Discharge 
Review Program upgraded discharge from 
under other than honorable conditions to 
under honorable conditions; and ask the 
service department for clarification on 
whether the character of discharge for 
the appellant's period of active duty 
from February 25, 1970, to January 17, 
1972 is currently considered to be under 
other than honorable conditions or 
whether character of discharge is 
currently considered to be under 
honorable conditions. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the appellant, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

